J-S37013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON DUKES                              :
                                               :
                       Appellant               :   No. 1917 EDA 2019

               Appeal from the PCRA Order Entered May 15, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0013075-2014


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JUNE 15, 2022

        Shannon Dukes appeals from the order entered in the Philadelphia

County Court of Common Pleas on May 15, 2019, dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-

9546, without a hearing. After remand, and pursuant to our directive, PCRA

counsel has filed a petition to withdraw as counsel, along with an Anders1

brief in which he concludes there are no non-frivolous issues to raise on

appeal.2 For the reasons discussed below, we find the PCRA court properly


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Anders v. California, 386 U.S. 738 (1967).

2We note that PCRA counsel mistakenly labeled his brief an Anders brief.
Anders applies only when counsel seeks to withdraw from representation on
(Footnote Continued Next Page)
J-S37013-21


denied Dukes relief and affirm. We further grant counsel permission to

withdraw.

       On November 16, 2015, following a jury trial, Dukes was found guilty of

robbery, possession of an instrument of crime, and three violations of the

Uniform Firearms Act, stemming from an attempted robbery in North

Philadelphia.

       On May 9, 2016, the trial court sentenced Dukes to an aggregate term

of seventeen to thirty-four years’ incarceration. We affirmed Dukes’ judgment

of sentence on direct appeal. See Commonwealth v. Shannon Dukes, 1785

EDA 2016 (Pa. Super., filed March 27, 2018) (unpublished memorandum).

Dukes did not seek further review with the Pennsylvania Supreme Court.

       On September 17, 2018, Dukes filed a pro se PCRA petition, claiming

trial counsel was ineffective for waiving his right to be present at two pretrial

hearings. PCRA counsel was appointed, but did not file an amended petition.

Instead, on April 17, 2019, counsel filed a Finley no-merit letter, along with



____________________________________________


direct appeal. When counsel seeks to withdraw from representation on
collateral appeal, as here, Turner and Finley apply. See Commonwealth v.
Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011) (citing Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213
(Pa. Super. 1988) (en banc)). On its own, counsel’s mistake is not fatal to his
application to withdraw, though, as we have held that “because an Anders
brief provides greater protection to a defendant, this Court may accept an
Anders brief in lieu of a Turner/Finley letter.” Id. (citation omitted).
Therefore, our practice in these situations is to accept counsel's Anders brief
and evaluate whether it substantially satisfies Turner/Finley criteria. See id.
at 819.

                                           -2-
J-S37013-21


a petition to withdraw as counsel. Counsel stated in the no-merit letter that

the petition was untimely filed, Dukes failed to invoke an exception to the

PCRA time-bar, and the issues raised in the petition were without merit. On

the same date, the PCRA court issued notice of its intent to dismiss the petition

without a hearing pursuant to Pa.R.Crim.P. 907, based on counsel’s Finley

letter, and its own conclusion that the issues raised in the petition were

without merit.

       On May 20, 2019, the PCRA court entered an order dismissing Dukes’s

PCRA petition, stating the issues raised in the petition were without merit, and

the petition was untimely filed without pleading an exception to the PCRA

time-bar.3 On June 5, 2019, this timely pro se appeal followed.4



____________________________________________


3  The PCRA court fails to acknowledge an error in its order dismissing the
petition. In its opinion on appeal, the PCRA court states “PCRA counsel’s Finley
letter incorrectly opines that appellant’s PCRA petition was untimely filed.”
PCRA Court Opinion, 9/29/20, at 2. However, as stated above, the PCRA court
itself relied on this incorrect assertion in its order dismissing the PCRA petition.
We agree with the court’s opinion on appeal: the petition was not untimely.
Dukes’ judgment of sentence became final on April 27, 2018, 30 days after
this Court affirmed his judgment of sentence. Therefore, Dukes had until April
27, 2019, to timely file a PCRA petition in this matter. His petition - filed on
September 17, 2018 - was well within the one-year timeframe allowed.
4 Dukes was still represented by PCRA counsel when he filed the pro se notice
of appeal. Generally, hybrid representation is forbidden under Pennsylvania
law. See Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super.
2016). Therefore, pro se documents filed with a court while the filer is
represented by counsel are typically rejected as legal nullities. See id.
However, pro se notices of appeal are an exception to this general rule. See
id. at 624. Accordingly, Dukes’ pro se notice of appeal was appropriately filed
and procured our jurisdiction over his appeal.

                                           -3-
J-S37013-21


       For reasons that are unclear from the record, well over a year then

passed without any action taken on Dukes’s appeal. On September 29, 2020,

the PCRA court filed its opinion pursuant to Pa.R.Crim.P. 1925(b). 5

       On November 6, 2020, with his appeal still pending, Dukes filed a pro

se motion with our Court, asking “for permission to file an explanation as to

why his pending appeal should not be quashed.” In the filing, Dukes stated

that counsel would not file an appellate brief on his behalf because she

believed the PCRA court had removed her as counsel. However, Dukes

explained that based on a letter sent from our prothonotary on October 26,

2020, to Dukes, she was still shown as counsel of record on the appeal docket

sheet. This filing was forwarded to counsel pursuant to Pa.R.A.P. 3304. See

Commonwealth v. Jette, 23 A.3d 1032, 1041 (Pa. 2011) (“[O]ur rules of

appellate procedure provide that whenever a defendant is represented by an

attorney and the defendant files a pro se motion with the court, the filing will

not be docketed and will be forwarded to counsel for his consideration.”).




____________________________________________


5  We note there are numerous irregularities in the PCRA court’s opinion. First,
the court states a hearing was held on the PCRA petition on May 15, 2019,
that was attended by PCRA counsel. There is no record evidence of a hearing
on this date, and it appears undisputed from the record that the petition was
dismissed without a hearing. Next, the PCRA court states it granted counsel
leave to withdraw. Again, the certified record does not contain any order
granting the motion to withdraw. Finally, as noted above, the court fails to
acknowledge its own error in the order dismissing the petition as untimely
filed.

                                           -4-
J-S37013-21


Interestingly, counsel neither sought withdrawal in this Court or filed a brief

for Dukes.

       On December 7, 2020, finding counsel had failed to file a brief on

Dukes’s behalf, we remanded to the PCRA court for 30 days to determine

whether counsel had abandoned Dukes or for counsel to take further action

as required to protect Dukes’ right to appeal. On April 21, 2021, the PCRA

court appointed new counsel.6 After multiple continuances, current PCRA

counsel filed an Anders brief with this Court.

       While we found counsel substantially complied with the briefing

requirements of Turner/Finley, we discovered counsel failed to file a

contemporaneous application to withdraw from representation and therefore

there was no evidence that he had advised Dukes of his rights going forward.

Accordingly, we directed counsel to either file an advocate’s brief or a petition

to withdraw that met the requirements pursuant to Turner/Finley.

       Counsel has since filed an application to withdraw as counsel and an

accompanying Anders brief. Before any substantive analysis, we must again

examine whether current PCRA counsel has met the procedural requirements

for withdrawing as counsel.

       Where, as here, counsel for a PCRA appellant files an Anders brief
       and an application to withdraw, we first examine whether
____________________________________________


6 Despite this new appointment of counsel, there was no record evidence that
prior PCRA counsel was ever formally relieved of her duties by the PCRA court.
To clear up any inconsistencies in the record, we granted former PCRA counsel
leave to withdraw in our previous memorandum.

                                           -5-
J-S37013-21


       counsel's brief substantially complies with Turner/Finley
       standards. A Turner/Finley brief must: (1) detail the nature and
       extent of counsel's review of the case; (2) list each issue the
       petitioner wishes to have reviewed; and (3) explain counsel's
       reasoning for concluding that the petitioner's issues are meritless.
       Substantial compliance with these requirements is sufficient.

       …

       Next, PCRA counsel must send a copy of her brief to the PCRA
       appellant, along with a copy of her petition to withdraw, and
       inform him of his right to proceed pro se or to retain new counsel.
       In conjunction with counsel's request to withdraw, it is important
       to inform the PCRA appellant of his right to proceed pro se and
       raise additional points for our review before this Court examines
       counsel's request to withdraw and the merits of the case. Although
       a party may not typically proceed pro se while represented by
       counsel, there is an exception if appellate counsel has filed a
       Turner/Finley brief, because that filing signifies that the PCRA
       appellant is effectively without counsel. Where an appellant has
       not been apprised of his right to proceed pro se following the filing
       of a Turner/Finley brief, the notice is defective.

Commonwealth v. Gordon, 237 A.3d 492 (Pa. Super. 2020) (citations

omitted).

       We find counsel has filed a proper application to withdraw as counsel

and substantially complied with the requirements of Turner, Finley, and

Commonwealth v. Friend, 896 A.2d 607 (Pa. Super. 2006).7 Dukes has not

____________________________________________


7  Of note, while we find counsel has “substantially complied” with the
Turner/Finley requirements, we find counsel’s poorly drafted letter to Dukes
advising him of his rights somewhat troubling, especially considering this is
counsel’s second attempt at a compliant withdrawal. Counsel states in his
letter to Dukes that he has filed a brief “stating I do not believe in my legal
opinion your case lacks merit.” Motion to Withdraw, filed 2/4/2022, at
Exhibits. Taken literally, this would indicate to Dukes that his case does in fact
have merit. However, since counsel contemporaneously supplied Dukes with
(Footnote Continued Next Page)


                                           -6-
J-S37013-21


filed a response as of this date. We therefore turn to our own independent

review of the record to determine if we agree with counsel’s conclusion that

Dukes’s PCRA petition was meritless.

       All of Dukes’s claims raised allegations of ineffectiveness of counsel. As

such, he was required to plead and prove:

       ineffective assistance of counsel which, in the circumstances of
       the particular case, so undermined the truth-determining process
       that no reliable adjudication of guilt or innocence could have taken
       place … Appellant must demonstrate: (1) the underlying claim is
       of arguable merit; (2) that counsel had no reasonable strategic
       basis for his or her action or inaction; and (3) but for the errors
       and omissions of counsel, there is a reasonable probability that
       the outcome of the proceedings would have been different.

Commonwealth v. Johnson, 868 A.2d 1278, 1281 (Pa. Super. 2005)

(citations omitted).

       Moreover, “[w]e presume counsel is effective and place upon Appellant

the burden of proving otherwise.” Commonwealth v. Springer, 961 A.2d

1262, 1267-1268 (Pa. Super. 2008) (citation omitted). This Court will grant

relief only if an appellant satisfies each of the three prongs necessary to prove

counsel ineffective. See Commonwealth v. Natividad, 938 A.2d 310, 321-


____________________________________________


his Anders brief, which would clarify that he believes Dukes’s issues have no
merit, we do not find this unfortunate wording is fatal to his application to
withdraw. We do caution counsel to be more careful in the future. Further,
while the brief letter does inform Dukes that he has an immediate right to
proceed pro se or with privately retained counsel, the letter makes no mention
of any reasons for finding his claims without merit, nor informs Dukes that he
may raise additional issues on his own. While neither is explicitly required by
our caselaw, we find counsel has simply done the bare minimum in order for
us to proceed with our review.

                                           -7-
J-S37013-21


22 (Pa. 2007) (citation omitted). Thus, we may deny any ineffectiveness claim

if “the petitioner's evidence fails to meet a single one of these prongs.” Id. at

321 (citation omitted).

       In his pro se PCRA petition, Dukes first claims trial counsel was

ineffective for waiving his right to be present at a suppression hearing. 8 The

suppression hearing was held on the morning of November 10, 2015, prior to

trial starting later that day. It is clear from a review of the record that Dukes

was in fact present at the suppression hearing, evidenced by the following

exchange:

       [DISTRICT ATTORNEY]: And do you see one of the other two
       males that you had stopped before today?

       [WITNESS]: Yes, I do. He’s wearing the blue shirt.

       [DISTRICT ATTORNEY]: Identification of the defendant, Shannon
       Dukes, at the bar of the Court for the record.

N.T., Motion Hearing, 11/10/2015, at 11. Therefore, his underlying claim lacks

arguable merit. Further, even if Dukes had been absent from the suppression

hearing, he failed to present any support for how he was prejudiced by his

alleged absence from the hearing. Accordingly, Dukes’s first issue is without

merit.


____________________________________________


8 In his statement of the first issue, Dukes incorrectly indicates the
suppression hearing was held on February 11, 2015. The record shows that
while the suppression motion itself was filed on February 11, 2015, the
suppression hearing was not held until November 2015. In his explanation of
the issue, Dukes corrects the original error, and states that the suppression
hearing was actually held on November 10, 2015.

                                           -8-
J-S37013-21


      Next, Dukes argues trial counsel was ineffective for waiving his right to

be present at a prior bad acts motion hearing held on June 8, 2015. The record

shows that counsel did waive Dukes’s right to be present at this hearing. See

N.T., Motion Volume 1, 6/8/2015, at 4.

      Article I, § 9 of the Pennsylvania Constitution and Pennsylvania
      Rule of Criminal Procedure 602 guarantee the right of an accused
      to be present in the courtroom at every stage of a criminal trial.
      Such right, however, is not absolute. A defendant has a due
      process right to be present in his own person whenever his
      presence has a relation, reasonably substantial, to the fullness of
      his opportunity to defend against the charge. Accordingly, the
      defendant is guaranteed the right to be present at any stage of
      the criminal proceeding that is critical to its outcome if his
      presence would contribute to the fairness of the procedure.

Commonwealth v. Tharp, 101 A.3d 736, 762 (Pa. 2014) (citations and

internal quotation marks omitted). Further,

      It is widely recognized that a defendant's presence during all
      stages of the trial does not extend to purely procedural matters
      preparatory to the trial, particularly where no prejudice has been
      shown. Additionally, courts generally hold that [a] defendant's
      presence is required when testimony of witnesses is received, but
      under certain circumstances when matters of law are being argued
      before the court, such as preliminary pre-trial motions which do
      not affect substantial rights of the defendant, defendant's
      attendance is not required.

Commonwealth v. McLaurin, 437 A.2d 440, 443 (Pa. Super. 1981)

(citations omitted).

      Here, Dukes failed to present any support for how he was prejudiced by

his absence from the prior bad acts motion hearing. Importantly, no witnesses

testified at the hearing. The hearing consisted solely of legal argument by

counsel for both sides. Further, the record shows that the Commonwealth’s

                                     -9-
J-S37013-21


motion to admit prior bad acts evidence was denied. Therefore, Dukes can not

show he was prejudiced by his absence as his counsel prevailed in arguing the

motion should be denied. Accordingly, Dukes’s second issue is also without

merit.

      Finally, Dukes claims his original PCRA counsel was ineffective for failing

to send him a copy of counsel’s Finley no-merit letter, preventing him from

preserving issues for appeal.

      Prior PCRA counsel’s Finley letter states that Dukes was being

forwarded a copy of the letter contemporaneously with its filing with the PCRA

court. Further, the Finley letter included an attachment containing counsel’s

letter written to Dukes which was appropriately addressed to his prison

address.

      Even if we assume, arguendo, that Dukes somehow did not initially

receive the Finley letter, Dukes received the PCRA court’s Rule 907 notice

which referenced the Finley letter, and there is no indication in the record of

any attempt by Dukes to request a copy of the Finley letter after receiving

the Rule 907 notice.

      Finally, Dukes has identified no issues that were not raised in his PCRA

petition. The PCRA court addressed all of the issues in Dukes’s petition in its

opinion. See PCRA Court Opinion, 9/29/2020, at 4-7. Similarly, we have

reviewed all of those issues in the context of counsel’s petition to withdraw

and found them meritless. Under these circumstances, Dukes has failed to


                                     - 10 -
J-S37013-21


show he was prejudiced by any failure of original PCRA counsel to send him a

copy of counsel’s Finley letter.

      For the reasons set forth above, we conclude that Dukes is entitled to

no relief. The record supports the PCRA court's determinations, and we agree

with counsel that Dukes’s claims lack merit. Moreover, having conducted an

independent review of the record in light of the petition to withdraw, we agree

that the PCRA petition is meritless.

      Accordingly, for the reasons discussed above, we affirm the PCRA court’s

dismissal of Dukes’s PCRA petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/15/2022




                                       - 11 -